
	

116 HR 758 : Cooperate with Law Enforcement Agencies and Watch Act of 2019
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 758
		IN THE SENATE OF THE UNITED STATES
		March 12, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To provide a safe harbor for financial institutions that maintain a customer account or customer
			 transaction at the request of a Federal or State law enforcement agency.
	
	
 1.Short titleThis Act may be cited as the Cooperate with Law Enforcement Agencies and Watch Act of 2019. 2.Safe harbor with respect to keep open letters (a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended by adding at the end the following:
				
					5333.Safe harbor with respect to keep open letters
 (a)In generalWith respect to a customer account or customer transaction of a financial institution, if a Federal, State, Tribal, or local law enforcement agency requests, in writing, the financial institution to keep such account or transaction open—
 (1)the financial institution shall not be liable under this subchapter for maintaining such account or transaction consistent with the parameters of the request; and
 (2)no Federal or State department or agency may take any adverse supervisory action under this subchapter with respect to the financial institution for maintaining such account or transaction consistent with the parameters of the request.
 (b)Rule of constructionNothing in this section may be construed— (1)from preventing a Federal or State department or agency from verifying the validity of a written request described under subsection (a) with the Federal, State, Tribal, or local law enforcement agency making the written request; or
 (2)to relieve a financial institution from complying with any reporting requirements, including the reporting of suspicious transactions under section 5318(g).
 (c)Letter termination dateFor purposes of this section, any written request described under subsection (a) shall include a termination date after which such request shall no longer apply..
 (b)Clerical amendmentThe table of contents for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following:
				
					
						5333. Safe harbor with respect to keep open letters..
 3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives March 11, 2019.Cheryl L. Johnson,Clerk
